Exhibit Schonfeld & Weinstein L.L.P. 80 Wall Street, Suite 815 New York, New York 10005 November 20, 2008 December 2, 2008 Hotel Outsource Management International, Inc. 80 Wall Street, Suite 815 New York, New York 10005 Re: Rights Offering of Common Stock to Stockholders of Hotel Outsource Management International Inc. Ladies and Gentlemen: We have acted as counsel to Hotel Outsource Management International Inc., a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-1 (Commission File No. 333-153677) initially filed on September 26, 2008 (the “Registration Statement”) by the Company with the United States Securities and Exchange
